Citation Nr: 1536566	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a temporary total evaluation for convalescence purposes under 38 C.F.R. § 4.30 due to treatment for service-connected residuals of a left Achilles tendon rupture with tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to a May 2015 Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends he is entitled to a temporary total evaluation for convalescence for the period from October 8, 2009 through December 3, 2009, following a re-injury of his service-connected residuals of left Achilles tendon rupture with tendonitis.  The Veteran argues that, although treatment during this period did not require surgery or casting of the left ankle, he was unable to work during this period.

In the October 2014 decision, the Board denied the Veteran's claim because his service-connected residuals of left Achilles tendon rupture with tendonitis had not required surgery necessitating at least one month of convalescence, had not required surgery with severe postoperative residuals, and had not required immobilization by cast, without surgery, of one major joint or more

However, in the May 2015 Joint Motion, the parties agreed that the Board erred "insofar as it failed to consider the reasonably raised issue of entitlement to a temporary total disability based upon a total disability rating due to individual unemployability (TDIU) under 38 C.F.R. § 4.16(b)."  The parties cited VAOGCPREC 05-2005 in which the General Counsel "concluded that 38 C.F.R. § 4.16(b) permits the award of a TDIU rating based on the temporary inability to follow a substantially gainful occupation."  As the parties noted, the General Counsel determined that "[t]he determination as to whether a temporary period of inability to work actually precludes the Veteran from securing and following a substantially gainful occupation must be made on a case-by-case basis."

The Joint Motion for Remand pointed out that the evidence of record reflects: (1) A November 2009 claim requesting a total disability rating for convalescence due to an inability to work; (2) Hearing testimony from December 2013 explaining that Appellant drives an 18-wheeler truck that requires the use of his left leg to engage the clutch; (3) Testimony from the December 2013 hearing indicating that Appellant could not work for a period of time because of his left leg, (4) A physician note dated October 8, 2009, instructing Appellant to avoid driving due to his left leg from October 8, 2009, to November 19, 2009; (5) A physician note dated October 8, 2009, instructing Appellant not to drive for six weeks in order to rest his left Achilles; (6) A physician note dated November 5, 2009, explaining Appellant is unable to work until he is re-evaluated on December 3, 2009; (7) A physician note dated December 3, 2009, indicating that Appellant may resume work without any restrictions on December 8, 2009.  

The Veteran's claim was thus vacated and remanded in order for the Board to determine whether a temporary total evaluation is warranted for the period from October 8, 2009 through December 3, 2009 based upon TDIU.  In support of his claim, the Veteran recently submitted a personal statement, as well as five lay statements from third parties.  He also submitted a June 2015 statement indicating that he did not waive AOJ review of the additional evidence.  The law requires that, without a written waiver of initial RO review, the Board must remand the claim for the RO to first consider that evidence.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After completing any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

